Citation Nr: 1748665	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-31 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for numbness of the fingers and toes (claimed as fibromyalgia).

2.  Entitlement to an initial evaluation in excess of 10 percent for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to an initial evaluation in excess of 20 percent for arthritis of the lumbosacral spine.

4.  Entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis of the bilateral knees for the period on appeal prior to July 6, 2016.

5.  Entitlement to an increased evaluation in excess of 10 percent for right knee traumatic arthritis effective July 6, 2016.

6.  Entitlement to an increased evaluation in excess of 10 percent for left knee traumatic arthritis effective July 6, 2016.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the case now resides with the RO in Pittsburgh, Pennsylvania.

This matter is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant and his representative if further action is required on his part.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  A remand is necessary to obtain medical records and VA examinations.
First, the Board notes that the only VA medical record associated with the Veteran's electronic file is a July 2016 outpatient prescription profile from the VA medical center in Pittsburgh, Pennsylvania.  On remand, all outstanding VA treatment records should be obtained and associated with the electronic claims file, to include treatment records from VA medical centers in Seattle, Washington, Chicago, Illinois and Pittsburgh, Pennsylvania.

Next, a review of the Veteran's electronic file reveals records from Social Security Administration (SSA) have been associated with the electronic file.  The SSA documents include medical records from the Veteran's private medical providers.  However, no records from private medical providers have been obtained by VA and associated with the Veteran's electronic file.  On remand, the Veteran should be provided an opportunity to identify any private medical providers who have treated him and the RO should obtain records from all identified private medical providers.

The Board also notes that the Veteran underwent a VA spine examination and a VA knee examination in July 2016.  The Board finds that these examinations are inadequate because they did not include the range of motion testing results required by the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016).  Although range of motion testing was conducted on the Veteran's knees and back, the examiner did not indicate whether range of motion testing was conducted in active motion and passive motion.  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 165.  Additionally, a recent United States Court of Appeals for Veterans Claims (Court) precedent, citing to a VA clinician's guide, appears to require in cases such as this, that when evaluating impairment from a given disability, the VA examiner is to estimate additional range of motion loss during flare-ups after eliciting appropriate information from the Veteran, and considering all the information of record, or explain why he or she could not do so.  See Sharp v. Sulkin, __Vet. App.__ 2017 WL 3879425 (Sept. 6, 2017).  The July 2016 examination reports did not address this because the Veteran was not having flare-ups at the time of the examination; thus, another examination is also necessary to address the Court's requirements.  Further, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that new VA examinations are required.

Additionally, the Board notes that the Veteran's entitlement to a TDIU is inextricably intertwined with his claims currently on appeal.  Therefore, the Board finds that the claim for a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file, to include any records from VA medical centers in Seattle, Washington, Chicago, Illinois and Pittsburgh, Pennsylvania.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his service-connected disabilities; to include, but not limited to, records from the following providers listed in the SSA file: Dr. R.B., Dr. S., and West Penn Hospital.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran and his representative of such and provide him with an opportunity to submit those records directly.

3.  Schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected back disability, to include any functional effects.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished. 

The examiner should determine the range of motion of the Veteran's back, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, incoordination, or flare-ups should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  Schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected traumatic arthritis, right and left knees, to include any functional effects.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished. 

The examiner should determine the range of motion of the Veteran's knees, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, incoordination, or flare-ups should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

5.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case and, after allowing the appropriate period of time for response, return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


